DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 are pending and are currently under consideration for patentability under 37 CFR 1.104. Previous drawing objection, claim objections, 35 USC 112 Rejections have been withdrawn in light of Applicant’s amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 6, the term “an operation switch” is recited twice in the same claim and thus lacks antecedent basis. It is unclear if both recitations are directed to the same or different features. Claims 2-5 are rejected due to their dependency on claim 1. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 and 7 of copending Application No. 16/903,824 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:

*Citations/parentheses are directed to claim language in copending application 16/903,824
1. An external mechanism for an endoscope, comprising: a wheel configured to be engaged with an operation knob of a bending operation apparatus provided in an operation portion of the endoscope (claim 1; line 2-3); a motor configured to generate a driving force for rotating the wheel (claim 1; line 4-5); an operation switch configured to output a driving control signal for the motor (claim 1; lines 6-7 | claim 2; lines 2-3); a container case that contains the wheel and the motor (claim 1; line 8); a clamp with which the container case can be attached to and detached from the operation portion (claim 1; lines 9-10); a switch case turnably attached to the container case (claim 1; line 11), and configured to be able to turn between a first position that covers a part of the operation portion of the endoscope and a second position further away from the operation portion of the endoscope than the first position (claim 1; lines 12-15); and an operation switch provided in the switch case (claim 1; line 16), the operation switch being configured to operate an endoscope-side switch via the switch case when the switch case is in the first position (claim 1; lines 17-19 | claim 2; lines 3-4), the endoscope-side switch being arranged in a part of the operation portion of the endoscope (claim 1; line 17).  
2. (Currently Amended) The external mechanism for endoscope according to claim 1, wherein the switch case is formed into a plate shape with one end -5-turnably supported (claim 4, lines 2-3), and the endoscope-side switch is operated when the operation switch is operated to be moved in a thickness direction of the switch case (claim 3; lines 2-3 | claim 4; lines 4-6).  
3. (Currently Amended) The external mechanism for endoscope according to claim 2, wherein the operation switch operates the endoscope-side switch by moving the operation switch in the thickness direction (claims 3-4).  
4. (Currently Amended) The external mechanism for endoscope according to claim 1, wherein the operation switch is a slide switch that is provided in the switch case and is slid and operated on a surface of a plate-shaped portion of the switch case (claim 5).
6. (Currently Amended) An endoscope system comprising: an endoscope (claim 7, line 2), and an external mechanism that can be attached to and detached from an operation portion of the endoscope (claim 7, lines 2-3), wherein the endoscope comprises: a bending knob provided in the operation portion and configured to bend a bending portion of an insertion portion when the bending knob is turned (claim 7; lines 4-6); and -6-an endoscope operation control switch arranged in a part of the operation portion and configured to execute a predetermined operation in the endoscope by being operated (claim 7, line 23), and the external mechanism includes a wheel configured to be engaged with the bending knob to turn the bending knob (claim 7; lines 8-9), a motor configured to generate a driving force for rotating the wheel (claim 7; lines 10-11), an operation switch configured to output a driving control signal for the motor (claim 7; lines 12-13), a container case that contains the wheel and the motor (claim 7; line 14), a clamp with which the container case can be attached to and detached from the operation portion (claim 7, lines 15-16), a switch case turnably attached to the container case (claim 7, line 17), and configured to be able to turn between a first position that covers a part of the operation portion of the endoscope and a second position away from the first position (claim 7; lines 18-21); and an operation switch provided in the switch case (claim 7; line 22), the operation switch being configured to operate the endoscope operation control switch via the switch case when the switch case is in the first position (claim 7; lines 22-25).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        May 6, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795